The appellant was indicted, tried and convicted for burglary. There was motion in arrest of judgment, but it was based upon matters not of record. There was also a supposed variance between the averments of ownership of the house alleged to have been burglarized and the evidence on that subject; but this variance was not taken advantage of by objection to the testimony or by request for instruction to the jury.
On the present appeal the court holds that the motion in arrest of judgment was properly overruled, and that the supposed variance must be considered as waived.— Judgment affirmed.
Opinion by
Coleman, J.